Citation Nr: 1748390	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-43 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for liver abscess.

2.  Entitlement to service connection for gout.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus type II.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetic retinopathy.  

5.  Entitlement to service connection for diabetes mellitus type II.

6.  Entitlement to service connection for a vision disorder, to include diabetic retinopathy and glaucoma.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) (also claimed as nerve condition/anxiety).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, March 2009, and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  The hearing transcript is associated with the claims file.  

The Board has expanded the Veteran's PTSD claim, also claimed as a nerve condition or anxiety, and diabetic retinopathy claim, as reflected on the title page, to encompass any diagnosed disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a vision disorder and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the January 2016 Board hearing, the Veteran withdrew his claim for service connection for liver abscess.

2.  During the January 2016 Board hearing, the Veteran withdrew his claim for service connection for gout.

3.  By a January 2006 rating decision, with a February 2006 notification letter, the RO denied the Veteran's claims for service connection for diabetes mellitus and diabetic retinopathy; he was advised of the RO's decision, and of his appellate rights.

4.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

5.  Additional evidence received since the RO's January 2006 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claims for service connection for diabetes mellitus and diabetic retinopathy, and raises a reasonable possibility of substantiating the claims.

6.  The Veteran's statements that he visited an air base in Da Nang, Vietnam, to deliver and pick up mail on behalf of his ship, the U.S.S. Coral Sea, while working as a yeoman on the ship from January 1965 to July 1965 are credible and consistent with the circumstances of his service; this evidence is sufficient to demonstrate service in the Republic of Vietnam and presumed exposure to herbicide agents.

7.  The medical evidence of record establishes a present diagnosis of diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for liver abscess are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for gout are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The RO's January 2006 rating decision to deny service connection for diabetes mellitus and diabetic retinopathy is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2005).

4.  New and material evidence has been received to reopen the Veteran's claims for service connection for diabetes mellitus and diabetic retinopathy.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).

5.  The criteria for service connection for diabetes mellitus, as presumptively related to exposure to herbicide agents during active duty service, are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims for Service Connection for Liver Abscess and Gout

During his January 2016 Board hearing, the Veteran withdrew his appeal for two issues:  service connection for liver abscess and service connection for gout.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The January 2016 hearing has been transcribed; thus it has been reduced to writing.  38 C.F.R. § 20.204(b).   The transcript includes the name of the Veteran, the applicable claim number, and the Veteran's statements that he wished to withdraw these claims.  Since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims of entitlement to service connection for liver abscess and gout is unwarranted, and the appeal of these claims is dismissed.  Id.

Reopening Claims for Service Connection for Diabetes Mellitus Type II and Diabetic Retinopathy

In the present case, the RO, by a decision entered in January 2006, denied the Veteran's claims for service connection for diabetes mellitus and diabetic retinopathy on grounds that there was no evidence of service in Vietnam or otherwise no connection to service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2005).

As a result, the RO's decision became final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2005).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the January 2006 rating decision, service connection for diabetes mellitus and diabetic retinopathy was denied because there was no evidence of service in Vietnam or otherwise no connection to service.  The evidence received since the time of the RO's January 2006 rating decision includes the Veteran's January 2016 Board hearing testimony detailing his travel to Da Nang, Vietnam, to deliver and pick up mail on behalf of his ship in 1965.  He also testified that his vision problems began in service.  This evidence was not before adjudicators when the Veteran's claim was last denied in January 2006, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claims for service connection for diabetes mellitus and diabetic retinopathy, and raises a reasonable possibility of substantiating the claims.  Accordingly, the claims are reopened.


Service Connection for Diabetes Mellitus Type II

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicide agents under 38 C.F.R. § 3.307(a)(6)(iii), the veteran must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Certain diseases, including diabetes mellitus, shall be service-connected if the veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran reports that he served on the U.S.S. Coral Sea, an aircraft carrier, from January 1965 to July 1965, as a yeoman.  As a yeoman, he worked in the office and would be assigned a detail on occasion.  See Hearing Tr., p. 8.  He was placed on detail for flying to Da Nang, in the Republic of Vietnam, to deliver the ship's outgoing mail and bring back the ship's incoming mail.  See June 2009 Veteran's Statement; January 2016 Hearing Tr., p. 5.  He reported that he spent time there, as sometimes the mail was not ready and he would have a meal or drink.  See January 2016 Hearing Tr., p. 5.  He flew on a prop plane, and went approximately 8 or 9 times a month during this time.  The Veteran's wife testified that she remembers letters from the Veteran during service detailing his responsibilities.  

The Veteran's military personnel records show that his military occupational specialty was a yeoman and that he was stationed on the U.S.S. Coral Sea in Southeast Asia in 1965.  

Although the Veteran's service records demonstrate his presence in Southeast Asia during the Vietnam era, they do not sufficiently demonstrate service in the Republic of Vietnam.  Nevertheless, his service records, the circumstances of his service, his lay statements, and his wife's lay statements are adequate to demonstrate that he was physically present in the Republic of Vietnam during the critical time period for herbicide agent exposure.  Accordingly, the Board finds that the Veteran set foot in the Republic of Vietnam during the Vietnam era and, thus, is presumed to have been exposed to herbicide agents coincident to such service.  

Finally, the Board notes that the Veteran's private treatment records demonstrate a current diagnosis of diabetes mellitus.  See, e.g., September 2007 Private Treatment Record.  Because diabetes mellitus is one of the diseases recognized for service connection due to herbicide agent exposure, presumptive service connection is warranted.  See 38 C.F.R. § 3.309(e).

Resolving all reasonable doubt in his favor, the Board finds that the Veteran set foot in the Republic of Vietnam in 1965, and he is entitled to service connection for diabetes mellitus on a presumptive basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim for service connection for liver abscess is dismissed.

The claim for service connection for gout is dismissed.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for diabetes mellitus type II is reopened.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for diabetic retinopathy is reopened.

Entitlement to service connection for diabetes mellitus type II is granted.


REMAND

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran seeks service connection for an acquired psychiatric disorder, claiming that such disorder began in service or relates to service.  VA treatment records show that the Veteran has been diagnosed with anxiety disorder and alcohol dependence.  During the January 2016 Board hearing, the Veteran testified that he was afraid of flying yet was assigned to fly to Vietnam to deliver and pick up the ship's mail.  He also testified that he saw planes go down and get shot, and that he participated in the recovery with cranes pulling the planes back up on the ship.  He testified that he feared for his life.  See Hearing Tr., pp. 26-30.  He also testified that he started having problems, and drinking heavily.  See Hearing Tr., p. 30.  The Veteran's wife testified that the Veteran returned from service a different person, and was constantly moving, having trouble sleeping, and jumpy with loud sounds.  See Hearing Tr., pp. 31-32.  Given the facts above, a VA examination is warranted to determine the nature of the Veteran's acquired psychiatric disorders and whether such disorders had an onset in service or are otherwise related to service.

The Veteran also seeks service connection for diabetic retinopathy, or another vision disorder.  During the January 2016 Board hearing, the Veteran's wife, a nurse, seemed to indicate that the Veteran had received a diagnosis of diabetic retinopathy, but the testimony was unclear.  See Hearing Tr., pp. 24-26.  The Veteran's treatment records along with a questionnaire completed by the Veteran show glaucoma, cataracts, astigmatism, and presbyopia.  During the Board hearing, the Veteran testified that he has vision problems and that he started experiencing vision problems during service.  See Hearing Tr., p. 14.  He also contends that his vision problems are related to his now service-connected diabetes mellitus.  Given these facts, a VA examination is warranted to determine the nature of the Veteran's vision disorders and whether such disorders had an onset in service, are otherwise related to service, or are related to or aggravated by the Veteran's service-connected diabetes mellitus.

While this matter is on remand, the VA should obtain all outstanding, pertinent private and VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

 2.  Obtain any additional VA treatment records, including those dated from March 2015 to the present.

3.  After conducting the development in paragraphs 1 and 2, schedule the Veteran for a VA psychiatric examination to determine the nature of any current psychiatric disorders and whether such disorders had an onset in service or are related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses the Veteran has presented related to his psychiatric disorders at any time during the claim period (i.e., from December 2007 to the present).

For each diagnosis other than PTSD, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition had its onset during the Veteran's service or otherwise results from or was caused by any injury or disease that occurred in service, to include the Veteran's reports of incidents with recovering attacked and fallen planes and flying to Da Nang on planes when he was afraid to fly. 

For any PTSD diagnosis, opine as to whether any of the Veteran's claimed in-service stressors support a diagnosis of PTSD.  

In so opining, the examiner should consider all medical and lay evidence of record, including the Veteran and his wife's January 2016 Board hearing testimony.  The Veteran testified that he was afraid of flying yet was assigned to fly to Vietnam to deliver and pick up the ship's mail.  He also testified that he saw planes go down and get shot, and that he participated in the recovery with cranes pulling the planes back up on the ship.  He testified that he feared for his life.  He also testified that he started having problems, and drinking heavily.  The Veteran's wife testified that the Veteran returned from service a different person, and was constantly moving, having trouble sleeping and jumpy with loud sounds. 

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After conducting the development in paragraphs 1 and 2, schedule the Veteran for a VA examination to determine the nature of any current vision disorders and whether such disorders had an onset in service, are related to service, or are related to, or aggravated by, his service-connected diabetes mellitus.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses the Veteran has presented related to his vision disorders at any time during the claim period (i.e., from December 2007 to the present).

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition: (1) had its onset during the Veteran's service; (2) otherwise results from or was caused by any injury or disease that occurred in service; or (3) is caused or aggravated beyond its natural progression by his service-connected diabetes mellitus disability.  

In so opining, the examiner should consider all medical and lay evidence of record, including the Veteran's January 2016 Board hearing testimony that his vision problems began in service.  

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


